EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of FSB Bancorp, Inc. of our report dated March 9, 2016, relating to the consolidated financial statements of FSB Community Bankshares, Inc. and Subsidiary (the predecessor to FSB Bancorp, Inc.) as of and for the years ended December 31, 2015 and 2014 appearing in the Registration Statement on Form S-1 (File No. 333-210129). /s/ BONADIO & CO., LLP Bonadio & Co., LLP Syracuse, New York October 28, 2016
